Case 1:18-mc-00653-JEJ Document 43 Filed 01/25/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Pennsylvania National Mutual Casualty
Insurance Company,

Petitioner,
Case No.: 1:18-mc-00653-JEJ
Vv.

Everest Reinsurance Company,

Respondent.
Consolidated Cases

 

Everest Reinsurance Company,
Petitioner,
Case No.: 1:18-mc-00656-JEJ

Vv.

Pennsylvania National Mutual Casualty
Insurance Company,

Respondent.

 

 

REPLY CERTIFICATION OF
JEFFREY 8. LEONARD

Pursuant to 28 U.S.C. § 1746, I, JEFFREY S. LEONARD, hereby certify
that:

1. I am a partner with the law firm Saiber LLC, attorneys for petitioner-
respondent Everest Reinsurance Company ("Everest"). I am fully familiar with the

facts and procedural circumstances contained herein. I make this Reply
Case 1:18-mc-00653-JEJ Document 43 Filed 01/25/19 Page 2 of 2

Certification in further support of Everest's Petition to Compel Existing Arbitration
and to Stay Subsequent Arbitration (the "Petition") to set certain documents before
the Court.

2. Exhibit I in further support of the Petition is an E-mail string between
Matthew M. Haar and me, dated January 10 and 11, 2019.

3. Exhibit J in further support of the Petition is the Termination
Endorsement, effective January 1, 1993, to the Second Excess of Loss Reinsurance
Contract between Everest and respondent-petitioner Pennsylvania National Mutual
Casualty Insurance Company ("Penn National") effective January 1, 1991.

4. Exhibit K in further support of the Petition is excerpts from Penn
National's November 13, 2019 Statement of Justification For Sealing Order, filed
in Case No.: 1:18-mc-00653-JEJ on November 14, 2019.

I declare under penalty of perjury that the foregoing is true and correct.

\

\ \)\ “
AK

JEF FREY EEO

1359432 \)

Executed on January 25, 2019.

\ }
ts ei

EONARD
™N

ne
